DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15-19, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudlaty US 3,503,509.

	Claims 11 and 22, Kudlaty teaches a filter module comprising: a housing (1) and a filter element within the housing comprising: an unfiltered side, a filtered side, a first filter medium (11) arranged between the unfiltered and filtered side, and a second filter medium (8) arranged between the unfiltered and filtered sides and having a higher relative pressure loss than the first filter medium, the first filter medium is a surface filter (fig. 1, col. 3, lines 14-16). Kudlaty does not teach the second filter medium is a depth filter. Depth filters are well-known in the art as a way to increase the dirt loading capacity of a filter material and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The recitation of, “…during a normal operation, the second filter medium is configured for primarily filtering out particles present in the fluid and in a reverse operation, by reversing a pumping direction, the fluid primarily flows through the first filter medium in a return flow” is a recitation of intended use and does not provide any further structural limitations to the apparatus. The apparatus of Kudlaty is capable of performing the recited process as fluid is capable of flowing in a reverse operation primarily through the first filter as the downstream side of the first filter, as defined during normal forward flow operation, is in fluid communication through the pipe (20) (fig. 1).
	Claims 15-19, 21, 23 and 25, Kudlaty further teaches the first and second filter mediums have different dimensions (fig. 1); the second filter medium has a hollow cylinder form and the filter element comprises a lid element (10, 10a) on at least one end face of the second filter medium with the first filter medium being disposed on the lid element (fig. 1); the lid element has a hollow cylindrical form and has an outlet (opening at 10) on one end face of the lid element (fig. 1); the lid element has at least one opening (the space between the portion of (10) located next to (10b) and the portion at the top of (11)) on a lateral side of the lid element via which the filtered side is connected to the unfiltered side, the first filter medium covering the opening (fig. 1); the first filter medium is connected to the lid element by a frictional engagement (fig. 1); a valve (12) for avoidance of a fluid flow through the first filter medium (fig. 1); the filtered side is directly connected to both the first filter medium and the second filter medium (fig. 1); and the first filter medium is directly connected to the unfiltered side through pipe (20) (fig. 1).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudlaty US 3,503,509 in view of Shaltis US 3,726,403.

Kudlaty teaches as obvious the filter element of claim 11 but does not teach the material of the first or second filter medium.
Shaltis teaches a filter element comprising: an unfiltered side, a filtered side, a first filter medium (70) arranged between the unfiltered and filtered side, and a second filter medium (23) arranged between the unfiltered and filtered sides and having a higher relative pressure loss than the first filter medium, the first filter medium is a surface filter and the second filter medium is a depth filter and the first and second filter mediums are formed of different materials (fig. 1, col. 2, lines 45-60, col. 4, lines 50-60). The use of different materials for depth filters and surface filters within a single filter element is a known technique in the art as demonstrated by Shaltis and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive.
Applicant argues that Kudlaty does not disclose or suggest the feature of, “in a reverse operation, by revering a pumping direction, the fluid primarily flows through the first filter medium in a return flow.” Claim 11 is directed to a filter element and claim 22 is directed to a filter module. In each case the claims are directed to an apparatus. The features which applicant argues are not disclosed or suggested by the prior art are not structural elements or features but rather a process of operation. Because the claims are directed to an apparatus, the process does not provide any further structural limitations and the prior art need only be capable of performing the recited process. As stated in the rejection above, the apparatus of Kudlaty is capable of performing the process. Additionally, the recitation of “primarily” is part of the recited process but does not provide any further structural limitations.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778